—Proceeding pursuant to CPLR article 78 to review a deter mi-*501nation of the Executive Director of the New York State Thruway Authority, dated January 10, 1994, which, after a hearing, found him guilty of misappropriating Authority property for personal use and driving an Authority vehicle off New York State Thruway premises for personal business, and dismissed him from his position as a construction equipment operator.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
The petitioner, after having been found guilty by the New York State Thruway Authority of offenses relating to the theft of a spool of copper wire and the unauthorized use of an Authority vehicle (the latter offense was admitted by him), was terminated from his position with the respondent. Contrary to his assertions, this determination was supported by substantial evidence (see, Matter of Lahey v Kelly, 71 NY2d 135). Further, in light of the current and past offenses committed by the petitioner, the penalty of dismissal was not so disproportionate as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222). Balletta, J. P., Ritter, Pizzuto and Santucci, JJ., concur.